Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
              A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/21 has been entered. Claims 2-13, 16-23 and 25-34 remain pending.

EXAMINER’S AMENDMENT
	 	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by a telephonic interview with Peter Hochberg on 9/9/21.
The claims have been amended as follows:
 

 


Examiner’s reasons for allowance
Claims 2-13, 16-23 and 25-34 are allowed over prior art of record.
	The following is an examiner's statement of reasons for allowance: 
Regarding claim 28, the prior art of record neither shows nor suggests an LED light fixture comprising all the limitations set forth in claim 28, particularly comprising the limitations of “an outer annular portion for supporting said LED nightlight support assembly on an upper surface of the exterior of said outer annular portion for emitting nightlight illumination in a direction predominantly separate from the downward direction; and 


Regarding claim 29, the prior art of record neither shows nor suggests an LED light fixture comprising all the limitations set forth in claim 29, particularly comprising the limitations of “a nightlight assembly located on the upper exterior surface of the annular section, said nightlight assembly including a nightlight LED supporting band, an LED support assembly including an array of nightlight LEDs positioned along said nightlight LED supporting band, a nightlight transmitting cover located between said nightlight LED supporting band and the upper exterior surface of the annular section, said nightlight assembly emitting nightlight illumination transmitted through said nightlight transmitting cover in a direction predominantly separate from the downward direction”.  
 
Regarding claim 30, the prior art of record neither shows nor suggests an LED light fixture comprising all the limitations set forth in claim 30, particularly comprising the limitations of “an annular portion for supporting said LED support assembly on the exterior upper surface of the annular portion, said nightlight assembly emitting nightlight illumination in one or more directions predominantly separate from the downward direction; and
a nightlight transmitting cover located between said LED support assembly and the exterior upper surface of the annular portion for transmitting illumination from said 
  
Regarding claim 31, the prior art of record neither shows nor suggests an LED light fixture comprising all the limitations set forth in claim 31, particularly comprising the limitations of “said nightlight assembly being disposed on the exterior upper surface of  the outer peripheral annular section; and 
a light transmitting cover located between said nightlight LED supporting band and the exterior upper surface of  the outer peripheral annular section, with said LED support assembly transmitting nightlight illumination from the exterior of the upper surface of the outer peripheral annular section”.  
 Claims 2-13, 16-23, 25-27 and 32-34 are allowable because of their dependency status from claims 28-31. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
                                            
 Contact Information

      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Fatima N Farokhrooz/
Examiner, Art Unit 2875